FILED
                             NOT FOR PUBLICATION                            JUL 31 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ANTONY FRANSISCUS,                               No. 11-72586

               Petitioner,                       Agency No. A095-021-313

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Antony Fransiscus, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. Reviewing for substantial evidence


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir.

2009), we deny the petition for review.

      The record does not compel the conclusion that Fransiscus demonstrated a

nexus between the robberies of his family’s grocery stores in 1999 and 2000 and a

protected ground. See Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009)

(“[t]he REAL ID Act requires that a protected ground represent ‘one central

reason’ for an asylum applicant’s persecution”); Gormley v. Ashcroft, 364 F.3d
1172, 1177 (9th Cir. 2004) (“[r]andom, isolated criminal acts perpetrated by

anonymous thieves do not establish persecution”). Fransiscus also testified that he

experienced discrimination, including being unable to attend university due to high

fees imposed on ethnically Chinese students; that his parents’ grocery store was

looted during the 1998 riots; and that he feared attending his church due to

bombings of other churches. These incidents, even considered cumulatively, do

not compel a finding of past persecution. See Halim v. Holder, 590 F.3d 971, 975-

76 (9th Cir. 2009) (incidents of discrimination and mistreatment, including a

government clinic’s refusal to provide petitioner with medical treatment and a

beating by rioters, did not compel finding of past persecution); Wakkary, 558 F.3d

at 1059-60.




                                          2                                     11-72586
      As Fransiscus has not established past persecution, he is not entitled to a

presumption of future persecution. See Molina-Estrada v. INS, 293 F.3d 1089,

1096 (9th Cir. 2002). Additionally, substantial evidence supports the agency’s

determination that, even under a disfavored group analysis, Fransiscus failed to

show sufficient individualized risk to establish it is more likely than not he would

be persecuted if returned to Indonesia. See Halim, 590 F.3d at 979; see also

Wakkary, 558 F.3d at 1066 (“[a]n applicant for withholding of removal will need

to adduce a considerably larger quantum of individualized-risk evidence to prevail

than would an asylum applicant”). We reject Fransiscus’s contention that the BIA

failed to consider all relevant evidence. See Larita-Martinez v. INS, 220 F.3d
1092, 1095-96 (9th Cir. 2000) (petitioner must overcome the presumption that the

agency has considered all the evidence). Accordingly, Fransiscus’s withholding of

removal claim fails.

      PETITION FOR REVIEW DENIED.




                                          3                                     11-72586